Plaintiff, alleging cruel treatment, sued her husband for a separation from bed and board, and prayed for $75 a month alimony during the pendency of her suit. The court below, after hearing the parties, fixed plaintiff's alimony at $25 a month. Defendant appealed, and plaintiff answered the appeal asking that the amount of the judgment be increased to $75 a month, the original amount for which she prayed.
The only testimony in the record is that of the parties themselves. The marriage took place on July 10, 1930, and a little more than a year thereafter this suit was filed. While plaintiff testified in a general way regarding her husband's affairs, she had no actual knowledge of his business nor of his financial condition.
Defendant operates a small grocery and oil station at Ycloskey in the parish of St. Bernard. He was called for cross-examination under the statute, and testified that since the Caernarvon Crevasse in 1927 he has been *Page 753 
barely able to make a living; that his trade is purely local, and that his customers, who are principally engaged in fishing and trapping, because of the decline in their business, have no money and are largely indebted to him; that his revenues at the present time do not average $3 a day. Plaintiff herself owns an interest in property in Mississippi from which she derives an income of $7 a month.
On the facts disclosed by the record, we see no reason to disturb the judgment of the court below.
For the reasons assigned, the judgment appealed from is affirmed.